UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of: August 2009 Commission File Number: 001-33416 OceanFreight Inc. (Translation of registrant's name into English) 80 Kifissias Avenue, Athens 15125, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): Note: Regulation S-T Rule 101(b) (1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) 7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is updated information concerning the Company, its fleet and recent developments and other updates related to the passage of time, and a summary of recent developments in the international drybulk and tanker shipping industries and their effects on the Company's business, together with Management's Discussion and Analysis of Financial Condition and Results of Operation and interim consolidated unaudited financial statements and related information and data of the Company as of and for the six-month period ended June 30, 2009. This report and the exhibit hereto are incorporated by reference into the Company's F-3 Registration Statement (File no. 333-160784) that was filed on July 24, 2009 with the Securities and Exchange Commission (the "Commission"). (i) FORWARD LOOKING STATEMENTS Matters discussed in this document may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. We desire to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are including this cautionary statement in connection with this safe harbor legislation.This document and any other written or oral statements made by us or on our behalf may include forward-looking statements which reflect our current views with respect to future events and financial performance.The words "believe", "anticipate", "intend", "estimate", "forecast", "project", "plan", "potential", "may", "should", "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere in this report, and in our filings with the U.S. Securities and Exchange Commission (the "Commission"), important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charterhire rates and vessel values, changes in demand in the drybulk carrier and tanker markets, changes in the company's operating expenses, including bunker prices, drydocking and insurance costs, changes in governmental rules and regulations or actions taken by regulatory authorities including those that may limit the commercial useful lives of drybulk carriers and tankers, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports we file with the Commission and the NASDAQ Global Market.We caution readers of this report not to place undue reliance on these forward-looking statements, which speak only as of their dates.We undertake no obligation to update or revise any forward-looking statements.These forward looking statements are not guarantees of our future performance, and actual results and future developments may vary materially from those projected in the forward looking statements. (ii) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OCEANFREIGHT INC. (Registrant) By:/s/ Anthony Kandylidis Anthony Kandylidis Chief Executive Officer and Interim Chief Financial Officer Dated:August 10, 2009 S-1 Exhibit 1 Unless the context otherwise requires, as used in this report, the terms "Company," "we," "us," and "our" refer to OceanFreight Inc. and all of its subsidiaries. "OceanFreight Inc." refers only to OceanFreight Inc. and not its subsidiaries. We use the term deadweight tons, or dwt, in describing the size of vessels. Dwt expressed in metric tons, each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. Our Company We are a Marshall Islands company with our principal executive offices located in Athens, Greece. As of August 10, 2009, we own and operate, through our subsidiaries, a fleet of 13 vessels, consisting of seven Panamax drybulk carriers, two Capesize drybulk carriers, three Aframax tankers and one Suezmax tanker, with a total carrying capacity of 1.1 million dwt. As of August 10, 2009, the vessels in our fleet have an average age of approximately 13.8 years and with the exception of the M/T Olinda are all chartered under long term contracts expiring at various dates, the latest through 2013. Furthermore, we have contracted to acquire two Capesize drubulk carriers and sell one Capesize vessel. We refer you to the table below for information regarding our fleet. In May 2009, we engaged in Forward Freight Agreement trading activities. As of August 10, 2009 the Company has no open positions. Our Fleet We operate a diversified fleet in order to capitalize on opportunities for upside potential in both the drybulk and tanker markets.As of August 10, 2009, our fleet is comprised of the following vessels: Vessel Name Vessel Type Year Built Deadweight (in metric tons) Drybulk Carriers Trenton Panamax Pierre Panamax Austin Panamax Helena Panamax Topeka Panamax Richmond Panamax Augusta Panamax Partagas (1) Capesize Tanker Vessels Pink Sands Aframax Olinda Suezmax Tigani Aframax Tamara Aframax 1 Drybulk Carrier to be Sold Juneau (2) Capesize Drybulk Carriers to be Acquired M/V Robusto(3) Capesize M/V Cohiba(3) Capesize In June 2009, we agreed to acquire the M/V Partagasfor a purchase price of $56 million. The vessel was delivered to us on July 30, 2009. Upon its delivery the vessel commenced its three-year time charter at a gross daily rate of $27,500. (2) In July 2009 we agreed to sell the M/V Juneau to a third party for a gross sale price of $19.9 million and expect to deliver the vessel to the new owners no later than November 30, 2009. (3) We agreed in July 2009 to acquire the M/V Robustoand M/V Cohiba for a purchase price of $61.25 million each and they are scheduled to be delivered to us before November 30, 2009 and December 31, 2009, respectively. Upon delivery to the Company, each of the vessels is scheduled to commence time charter employment for a minimum period of five years and a maximum period of eight years for M/V Robusto and nine years for M/V Cohiba at a gross rate of $26,000 per day and $26,250 per day, respectively. We have contracted the day-to-day vessel management of our fleet, which includes performing the day-to-day operations and maintenance of the vessels to one management company, which we refer to as our Fleet Manager, who is engaged under separate vessel management agreements directly by our respective wholly-owned subsidiaries. In 2008, our eight Panamax drybulk carriers were managed by Wallem Ship Management Ltd., or Wallem, an unrelated third party technical and commercial management company and our five remaining vessels were managed by Cardiff Marine Inc., or Cardiff, a related party. During the period from January 2009 to June 2009, the management of our drybulk vessels (previously under Wallem) was progressively assumed by Cardiff. We believe that our Fleet Manager maintains high standards of operation, vessel technical condition, safety and environmental protection and control operating expenses through comprehensive planned maintenance systems, preventive maintenance programs and by retaining and training qualified crew members. As a result, we believe our Fleet Manager has established a reputation as an efficient and dependable vessel operator. We further believe the scale and scope of our Fleet Manager enables it to achieve significant economies of scale when procuring supplies and insurance. These economies of scale, as well as our Fleet Manager's ability to spread its operating costs over a larger number of vessels in conjunction with its cost containment programs, are expected to result in cost savings to us. We intend to rely on our Fleet Manager's established operations to help us manage our growth without having to integrate additional resources since we will rely on its resources to manage additional vessels we may acquire in the future. We are responsible for all commercial management decisions for our fleet. We use the global network of chartering brokers and industry contacts to provide us with information on charter markets and possible employment opportunities for our vessels. With the exception of the M/T Olinda, which is currently employed in a spot market pool, our remaining vessels are presently operating under long term time charter agreements as follows: 2 Vessel Name Estimated Expiration of Charter Gross Daily Rate Drybulk Carriers Trenton April 2010 to August 2010 $ Pierre June 2010 to October 2010 $ Austin April 2010 to August 2010 $ Juneau (1) September 2009 to November 2009 $ Helena May 2012 to January 2013 $ Topeka (2) January 2011 to March 2011 $ Richmond (3) July 2010 to October 2010 $ Augusta (4) November 2011 to March 2012 $ Partagas July 2012 to December 2012 $ Tanker Vessels Pink Sands October 2010 to January 2011 $ Olinda (5) Spot Pool – October 2009 Tigani September 2009 to November 2009 $ Tamara (6) November 2010 to March 2011 $ Drybulk Carriers to be Acquired M/V Robusto September 2014 to January 2015 $ M/V Cohiba October 2014 to February 2015 $ We have contracted to sell the Juneau for a gross sale price of $19.9 million and expect to deliver the vessel to the new owners no later than November 30, 2009. The charter rate is fixed at $48,700 through September 2009 and thereafter floats at 20% less than the daily average of the Capesize time charter rates published by the Baltic Exchange. (2) In July 2009 the charterers of the M/V Topeka declared their inability to continue the chartering of the vessel. Following this we agreed with the subcharterers to continue the chartering of the vessel for 18 months at a gross daily charter rate of $18,000. We have entered into a time charter for M/V Richmond that commenced on August 1, 2009, at a gross rate of $18,100 per day for a minimum period of 11.5 months and a maximum of 14.5 months. This vessel became available following an early redelivery by the vessel's present charterers. As agreed compensation for the early delivery, we will receive a lump sum payment of $200,000. On November 18, 2008, the M/V Augusta was delivered from its previous charterer to its new charterer. As a result of the significant decline in the drybulk market, we agreed to renegotiate the contracted time charter rate with the new charterer from $42,100 per day to $16,000 per day, and to amend the period of the time charter from a minimum of 34 months and a maximum of 37 months to a minimum of 35.5 months and a maximum of 40 months. (5) On October 11, 2008, the charter of the M/T Olinda at a gross daily charter rate of $41,025 per day was terminated by mutual agreement between the Company and the charterer as a result of the charterer's insolvency. In this connection, the Company received non-refundable cash compensation of approximately $1.2 million and ownership of all bunkers on board the M/T Olinda. On October 17, 2008, the M/T Olinda entered into a charter agreement with Blue Fin Tankers Inc., which is a spot pool managed by Heidmar Inc., for a minimum period of 12 months. The vessel's earnings are derived from the pool's total net earnings. Heidmar Inc. is 49% owned by a company associated with Mr. George Economou who is also the chairman of the Board of Directors of Heidmar Inc., and Mr. Antonis Kandylidis, our Chief Executive Officer and Interim Chief Financial Officer, is a member of the Board of Directors of Heidmar Inc. The M/T Tamara is chartered to Tri-Ocean Heidmar Tankers LLC, which is controlled by Heidmar Inc. 3 We believe these charters will provide us with stable cash flow and high vessel utilization rates and also limit our exposure to freight rate volatility. In addition, renewing our period charters at different times enables us to reduce our exposure to market conditions prevailing at any one time. OceanFreight's strategy and business model. Our strategy is to be a reliable and responsible provider of seaborne transportation services and to manage and expand our company in a manner that we believe will enable us to enhance shareholder value by increasing long term cash flow. We intend to realize these objectives by adhering to the following: Strategic Fleet Expansion.We intend to grow our fleet using our management's knowledge of the seaborne transportation industry to make accretive, timely and selective acquisitions of vessels in different sectors based on a number of financial and operational criteria. We will consider and analyze our expectation of fundamental developments in the particular industry sector, the level of liquidity in the resale and charter market, the cash flow earned by the vessel in relation to its value, its condition and technical specifications, expected remaining useful life, the credit quality of the charterer and duration and terms of charter contracts for vessels acquired with charters attached, as well as the overall diversification of our fleet and customers. We believe that secondhand vessels approximately in the middle of their useful economic life when operated in a cost efficient manner often provide better value to our shareholders and return on capital as compared with more expensive newer vessels. Tailored Fleet Composition. Our fleet currently consists of nine drybulk carriers and four tankers. We primarily focus on the drybulk and tanker segments because the acquisition and employment contracts of these vessels satisfy our financial and operating criteria. As we grow our fleet over time, we intend to explore acquisitions in other seaborne transportation sectors, as opportunities arise, that also meet our financial and operating criteria. We believe that monitoring developments in multiple sectors will position us to opportunistically select vessels in different sectors for acquisition and vessel employment opportunities as conditions in those sectors dictate. We also believe that this outlook enables us to lower our dependence on any one shipping sector as we seek to generate revenues and find attractive acquisition opportunities. Fixed Rate Charters.With the exception of the M/T Olinda, which is employed in a tanker pool, we have entered into fixed rate period charters for all of our drybulk carriers and tanker vessels of approximately 16 months as of August 10, 2009. We believe these charters will provide us with stable cash flow and high vessel utilization rates and also limit our exposure to charter rate volatility. In the future we will continue to seek fixed rate period charter contracts for our vessels, which include time and bareboat charters, pursuant to which the charterer pays a fixed daily charter rate over a specified period of time. Period charter contracts may include profit sharing arrangements whereby we receive additional charter hire when spot charter rates exceed the fixed daily rate under the period charter. We may also enter into period charters that afford some exposure to the spot market through floating rate period charters where the daily charter rate fluctuates in line with spot rates but cannot fluctuate below a minimum rate, or floor, or above a maximum rate, or ceiling. We may enter into short-term spot charters or place additional vessels in pools which enable participating vessels to combine revenues. Staggered Charter Renewals.We seek employment for our vessels based on our analysis and assessment of fundamental developments in each particular sector of the industry and the difference in rates for short-, medium- and long-term charters. Renewing our period charters at different times enables us to reduce our exposure to market conditions prevailing at any one time. Diversified Charter Counterparties. Our vessels are chartered to eleven different charterers operating in the drybulk carrier and tanker sectors and one of our tankers is employed in a spot market pool. We believe that chartering our vessels to a number of well established and reputable charterers reduces counterparty risk. As we grow our fleet over time, we may invest in other seaborne transportation sectors and seek to further diversify the end-users of our vessels, thereby enhancing the overall credit quality of our charter portfolio. 4 Quality Fleet Manager.Our Fleet Manager has established a reputation in the international shipping industry for high standards of performance, reliability and safety. We believe that contracting fleet managers that have achieved this reputation will create greater opportunities for us to seek employment contracts with well established charterers, many of whom consider the reputation of the fleet manager when entering into charters. We believe we will derive important benefits from our Fleet Manager's experience, which enables it to achieve significant economies of scale and scalability in areas such as crewing, supply procurement, and insurance which in addition to other benefits, are passed to us as the vessel owner. We intend to maintain the quality of our fleet through our Fleet Manager's rigorous maintenance programs. We believe that owning a fleet of well-maintained vessels will enable us to operate our vessels with lower operating costs, maintain their resale value and secure employment for our vessels with high quality charterers. Corporate Structure OceanFreight Inc. was incorporated on September 11, 2006 under the laws of the Marshall Islands. Our principal executive offices are at 80 Kifissias Avenue, GR – maroussion, Athens, Greece. Our telephone number at that address is +30 ur website is www.oceanfreightinc.com.The information on our website shall not be deemed a part of this document.On September 26, 2006, we issued 1,000 common shares, par value $0.01 per share, to Basset Holdings Inc., or Basset, a company controlled by Mr. Antonis Kandylidis, in exchange for a capital contribution of $500,000. Under our Amended and Restated Articles of Incorporation, these shares were converted into 1,000 subordinated shares. Also, on April 3, 2007 our board of directors declared, effective April 5, 2007, a stock split, in the form of a share dividend, in the ratio of 1,999:1 on our subordinated shares, leaving Basset with ownership of 2,000,000 subordinated shares.These shares converted on August 15, 2008, leaving Basset with 2,000,000 common shares representing approximately 2.2% of our outstanding capital stock as of August10, 2009. On April 30, 2007 we completed our initial public offering in the United States under the United States Securities Act of 1993, as amended, the net proceeds of which amounted to $216.8 million.The Company's common shares are listed on the NASDAQ Global Market under the symbol "OCNF". Recent Developments a) From February 2009 through early July 2009, Cardiff assumed the technical management of the M/V Helena, M/V Trenton, M/V Lansing (sold), M/V Pierre, M/V Topeka, M/V Austin, M/V Richmond and M/V Augusta, which were previously under the technical management of Wallem Ship Management Ltd. or Wallem. b) In May 2009, we signed a Memorandum of Agreement with a third party to sell the M/V Lansing at a price of $21.95 million resulting in a loss of approximately $14.78 million. The vessel was delivered to its new owners on July 1, 2009. c) On May 29, 2009, we entered into various agreements with third parties to purchase a 2001-built, 75,000dwt Panamax drybulk carrier for an aggregate price of $25 million. The transaction was subject to the approval of the sellers' lenders, which was not obtained, and as a result, this transaction was terminated. d) In May 2009, we engaged in Forward Freight Agreement, or FFA, trading activities. As of August10, 2009the Company has no open positions. e) On June 26, 2009, we agreed to acquire the M/V Partagasfor a purchase price of $56 million. The vessel was delivered to the Company on July 30, 2009. The vessel has been fixed under a three-year time charter that commenced upon the vessel's delivery at a gross daily rate of $27,500. f) On July 8, 2009, we agreed to acquire the M/V Robustofor a purchase price of $61.25 million and it is scheduled to be delivered to us before November 30, 2009. Upon delivery to the Company, the vessel is scheduled to commence time charter employment for a minimum period of five years and a maximum period of eight years at a gross rate of $26,000 per day. 5 g) On July 10, 2009, the Company entered into a Memorandum of Agreement with a third party for the sale of the M/V Juneau at a price of $19.9 million resulting in an estimated loss of approximately $16.7 million. The vessel is scheduled to be delivered to its new owners not later than November 30, 2009. h) On July 13, 2009, during our annual general meeting of shareholders, our shareholders approved an amendment to our articles of incorporation to increase our authorized common shares from ninety-five million (95,000,000) common shares to one billion (1,000,000,000) common shares. i) On July 18, 2009, we agreed to acquire the M/V Cohibafor a purchase price of $61.25 million and it is scheduled to be delivered to us before December 31, 2009. Upon delivery to the Company, the vessel is scheduled to commence time charter employment for a minimum period of five years and a maximum period of nine years at a gross rate of $26,250 per day. j) On July 24, 2009, we entered into a Standby Equity Distribution Agreement, or the SEDA, with YA Global pursuant to which we may offer and sell up to $450,000,000 of our common shares to YA Global. k) In July 2009 the charterers of the M/V Topeka declared their inability to continue the chartering of the vessel. The Company has agreed with the sub-charterersto continue the chartering of the vessel for 18 months at a gross daily charterrate of $18,000. As a result of the early termination of the charter party the unamortized balance of the imputed revenue that was initially recognized upon the vessel's acquisition of approximately $6.7 million will be credited to income in the third quarter of 2009. l) In July 2009 the Company entered into a time charter for M/V Richmond that commenced on August 1, 2009, at a gross rate of $18,100 per day for a minimum period of 11.5 months and a maximum of 14.5 months. This vessel became available following an early redelivery by the vessel's charterers. Due to the early termination of the charter the Company will receive a lump sum payment of $200,000. The International Drybulk Shipping Industry. We currently employ each of our nine drybulk carriers, excluding the two drybulk carriers we have agreed to acquire under time charter agreements with an average remaining duration of approximately 19 months as of August 10, 2009. The Baltic Dry Index (BDI), a daily average of charter rates in 26 shipping routes measured on a time charter and voyage basis covering Supramax, Panamax and Capesize drybulk carriers, has recovered significantly during the first seven months of 2009 as compared to the fourth quarter of 2009. The BDI averaged 3,823 during the month of June 2009 which is about 430% higher than the November 2008 average of 715. However, this isstill below the BDI's high of 11,793 reached in May 2008. The decline in the drybulk market has resulted in lower charter rates for vessels exposed to the spot market and time charters linked to the BDI. Our drybulk carriers are presently employed under time charters and are not directly linked to the BDI. However, the charter rate for our Capesize drybulk carrier, the M/V Juneau, will be linked to the BDI for the last two months of its time charter during the third quarter of 2009. Please see fleet employment data above under "Our Fleet". Drybulk vessel values have also rebounded since last year's steep decline. Charter rates and vessel values were affected last year in part by the lack of availability of credit to finance both vessel purchases and purchases of commodities carried by sea, resulting in a decline in cargo shipments, and the excess supply of iron ore in China which resulted in falling iron ore prices and increased stockpiles in Chinese ports. The rebound we have seen during the first seven months in 2009 has resulted primarily from cheaper prices for raw materials from producing countries like Brazil and Australia compared to raw materials produced domestically in Asia; consequently China has increased its imports of raw materials. There can be no assurance as to how long charter rates and vessel values will remain at their current levels or whether they will move to any significant degree in either direction. 6 Capesize rates have significantly rebounded in 2009 and as of July 30, 2009 average rates are approximately $60,000 per day. Capesize rates averaged as low as $6,499 per day during the month of December 2008. We believe that the root cause of this increase is linked to the purchase by Chinese steel mills of imported iron ore, which is cheaper than that produced domestically in China. The global drybulk carrier fleet may be divided into four categories based on a vessel's carrying capacity. These categories consist of: · Capesize vessels, which have carrying capacities of more than 85,000 dwt. These vessels generally operate along long haul iron ore and coal trade routes. There are relatively few ports around the world with the infrastructure to accommodate vessels of this size. · Panamax vessels have a carrying capacity of between 60,000 and 85,000 dwt. These vessels carry coal, grains, and, to a lesser extent, minor bulks, including steel products, forest products and fertilizers. Panamax vessels are able to pass through the Panama Canal making them more versatile than larger vessels. · Handymax vessels have a carrying capacity of between 35,000 and 60,000 dwt. These vessels operate along a large number of geographically dispersed global trade routes mainly carrying grains and minor bulks. Vessels below 60,000 dwt are sometimes built with on-board cranes enabling them to load and discharge cargo in countries and ports with limited infrastructure. · Handysize vessels have a carrying capacity of up to 35,000 dwt. These vessels carry exclusively minor bulk cargo. Increasingly, these vessels have operated along regional trading routes. Handysize vessels are well suited for small ports with length and draft restrictions that may lack the infrastructure for cargo loading and unloading. As of May 2009, total newbuilding orders had been placed for an aggregate of about 68% of the existing global drybulk fleet, with deliveries expected during the next 36 months. According to market sources about 50% of the drybulk fleet is contracted at established yards, while the other 50% is contracted at yards that are less established and whose viability may be uncertain. Due to lack of financing many analysts expect significant cancellations and/ or slippage of newbuilding orders.The supply of drybulk carriers is dependent on the delivery of new vessels and the removal of vessels from the global fleet, either through scrapping or accidental losses. The level of scrapping activity is generally a function of scrapping prices in relation to current and prospective charter market conditions, as well as operating repair and survey costs. Scrapping in 2009 has been significant. As of June 2009, 6.5 million dwt has been removed from the global fleet representing 60% of the carrying capacity of the total fleet delivered in the first six months of 2009. In addition, total drybulk scrapping during the first five months of 2009 is higher than in 2008 (5 million dwt) and in 2007 (2.1 million dwt). As of the end of June 2009, about 16.6% of the total dry bulk fleet is 25 years or older. Many analysts expect scrapping to continue to be a significant factor in offsetting the total supply of the drybulk fleet. The International Tanker Industry. Our fleet includes four double-hull crude oil tanker vessels (three Aframaxes and one Suezmax). Our three Aframaxes are employed on time charter agreements and the Suezmax is employed in a spot market pooling arrangement. The tanker industry has an inherent volatility caused by seasonal demand fluctuations. During the fall, refineries typically build stockpiles to cover demand for heating distillates during the winter. Early in the spring the refineries move into a maintenance period in order to switch production to gasoline instead of heavy distillates. This results in the reduction of required seaborne transportation of oil. As a general pattern, demand for petroleum products during the summer is less than demand during the winter. This seasonality is reflected in the time charter equivalent rate for Suezmax tanker route loading in West Africa and discharging in the U.S. Atlantic Coast. This rate averaged $11,759 per day during July 2009 whereas during the fourth quarter of 2008, the same rate averaged $58,604 per day. 7 According to industry sources, in the second half of 2008 and beginning of 2009, a slowdown in global economic growth has led to a significant decline in oil prices from a high of $145 per barrelin July 2008 to $55 per barrel in the beginning of 2009, after reaching a low of $34 per barrelin December 2008. OPEC has responded by significantly reducing oil supply. During the last OPEC meeting held in Vienna in May 2009, the OPEC ministers agreed to leave existing output targets in order to help economic recovery by avoiding further increases of oil prices during the economic recession. The decline in oil supply had an adverse effect on the demand for tankers and tanker charter rates. Consistent with this trend, the value of the tankers in our fleet has declined. However, we believe that the potential phase out by 2010 of single hull tankers, which constitute approximately 17% in terms of dwt of the global tanker fleet, may reduce tanker supply and may therefore mitigate the adverse effect on demand for tankers resulting from any potential future oil supply reduction. For the first half of 2009, newbuilding deliveries for Suezmax vessels amounted to about 1.3 million dwt tons or 5.5% of the total Suezmax orderbook of 23.3 million dwt tons. During the same period the newbuilding deliveries for Aframax vessels amounted to 5.1 million dwt tons or 23.7% of the total Aframax orderbook of 24.5 million dwt tons. As of May 31, 2009 the total tanker newbuilding orderbook stood at about 151 million dwt. It is expected that 40 million dwt of tankers in excess of 10,000 dwt will be delivered in 2009, while the current fleet of tankers in excess of 10,000 dwt amounts to approximately 422 million dwt. Our Loan Agreement Covenants We currently have a $258.1 million senior secured credit facility with Nordea Bank Norge ASA, or Nordea, consisting of Tranche A, a reducing revolving credit facility of $172 million, and Tranche B, a term loan facility of $86.1 million and a $24.1 million secured term loan facility with DVB Bank SE, or DVB. Both of our existing credit facility agreements include certain events of default, such as a change of control, a cross-default with respect to financial indebtedness or a material adverse effect on our ability to perform our obligations under the loan or on any collateral thereunder.They also include, among other covenants, financial covenants requiring: · the ratio of funded debt to the sum of funded debt plus shareholders' equity at each quarter end to be no greater than 0.70 to 1.00; · liquidity to be not less than $500,000 multiplied by the number of vessels owned.Liquidity under our DVB credit facility is defined as cash, and under our Nordea credit facility it is defined as cash, cash equivalents and undrawn availability under Tranche A with a maturity of less than 12 months; · the ratio of EBITDA to net interest expense at each quarter end be not less than 2.50 to 1; · the aggregate fair market value of the vessels secured to the aggregate outstanding balance of the credit facility be not less than 90% to 125% and 140% to 155%, as defined in our Nordea and DVB credit facilities, respectively ; and · the ratio of interest bearing liabilities to the sum of interest bearing liabilities plus adjusted equity to be less than 0.90:1.00. 8 Under our Nordea credit facility we are not permitted to pay dividends while under our DVB credit facility we can pay dividends of up to 50% of the quarterly net profits so long as an event of default has not occurred and will not occur upon the payment of such dividends. Our board of directors determined in December 2008 to suspend the payment of dividends in order to preserve capital. As at June 30, 2009, the Company estimates that the aggregate charter free fair market value of the two vessels under the loan agreement with DVB was approximately 129% of the aggregate outstanding loan balance. Management does not expect that the bank will request additional security from the Company, since upon repayment of the next scheduled loan installment of $2,750,000 which is due on September 14, 2009, the Company will be in compliance with the aforementioned covenant, assuming no deterioration in the current fair market values of the two vessels. RISK FACTORS Set forth below are updated or additional risk factors which should be read together with the risk factors contained in our Annual Report on Form 20-F for the fiscal year ended December 31, 2008 filed with the Securities and Exchange Commission on March 23, 2009 and in our Quarterly Report on Form 6-K filed with the Securities and Exchange Commission on June 16, 2009. Industry Specific Risk Factors Compliance with safety and other vessel requirements imposed by classification societies may be very costly and may adversely affect our business. The hull and machinery of every commercial vessel must be classed by a classification society authorized by its country of registry. The classification society certifies that a vessel is safe and seaworthy in accordance with the applicable rules and regulations of the country of registry of the vessel and the Safety of Life at Sea Convention. A vessel must undergo annual surveys, intermediate surveys and special surveys. In lieu of a special survey, a vessel's machinery may be placed on a continuous survey cycle, under which the machinery would be surveyed periodically over a five-year period. Our vessels are on special survey cycles for hull inspection and continuous survey cycles for machinery inspection. Every vessel is also required to be dry docked every two to three years for inspection of the underwater parts of such vessel. If a vessel does not maintain its class and/or fails any annual survey, intermediate survey or special survey, the vessel will be unable to trade between ports and will be unemployable, which will negatively impact our revenues and results from operations. Company Specific Risk Factors A drop in spot charter rates may provide an incentive for some charterers to default on their charters. When we enter into a time or bareboat charter, charter rates under that charter are fixed for the term of the charter. If the spot charter rates in the tanker or drybulk shipping industry, as applicable, become significantly lower than the time charter equivalent rates that some of our charterers are obligated to pay us under our existing charters, the charterers may have incentive to default under that charter or attempt to renegotiate the charter. If our charterers fail to pay their obligations, we would have to attempt to re-charter our vessels at lower charter rates, which would affect our ability to comply with our loan covenants and operate our vessels profitably. If we are not able to comply with our loan covenants and our lenders choose to accelerate our indebtedness and foreclose their liens, we could be required to sell vessels in our fleet and our ability to continue to conduct our business would be impaired. 9 The market price of our common shares has fluctuated widely and the market price of our common shares may fluctuate in the future. The market price of our common shares has fluctuated widely since our initial public offering in April 2007 and may continue to do so as a result of many factors, including our actual results of operations and perceived prospects, the prospects of our competition and of the shipping industry in general and in particular the drybulk and tanker sectors, differences between our actual financial and operating results and those expected by investors and analysts, changes in analysts' recommendations or projections, changes in general valuations for companies in the shipping industry, particularly the drybulk and tanker sectors, changes in general economic or market conditions and broad market fluctuations. The market price of our common shares has recently dropped below $5.00 per share, and the last reported sale price on The Nasdaq Global Market on July 23, 2009 was $1.35 per share. If the market price of our common shares remains below $5.00 per share, under stock exchange rules, our shareholders will not be able to use such shares as collateral for borrowing in margin accounts. This inability to continue to use our common shares as collateral may lead to sales of such shares creating downward pressure on and increased volatility in the market price of our common shares. In addition, under the rules of The Nasdaq Stock Market, listed companies are required to maintain a share price of at least $1.00 per share and if the share price declines below $1.00 for a period of 30 consecutive business days, then the listed company would have a cure period of at least 180 days to regain compliance with the $1.00 per share minimum. In the event that our share price declines below $1.00 for a period of 30 consecutive business days, we may be required to take action, such as a reverse stock split, in order to comply with Nasdaq rules that may be in effect at the time. PER SHARE MARKET PRICE INFORMATION Our common shares have traded on the NASDAQ Global Market under the symbol "OCNF" since April30, 2007. The table below sets forth the high and low closing prices for each of the periods indicated for our common shares. High Low April 30, 2007 to June 30, 2007 $ $ 3rd Quarter ended September 30, 2007 4th Quarter ended December 31, 2007 2007 Annual High Low 1st Quarter ended March 31, 2008 $ $ 2nd Quarter ended June 30, 2008 3rd Quarter ended September 30, 2008 4th Quarter ended December 31, 2008 2008 Annual 10 Most Recent Six Months High Low January 2009 February 2009 March 2009 April 2009 May 2009 June 2009 July 2009 11 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "OceanFreight Inc." or the "Company" or "we" shall include OceanFreight Inc. and its applicable subsidiaries. The following management's discussion and analysis is intended to discuss our financial condition, changes in financial condition and results of operations, and should be read in conjunction with our interim consolidated unaudited financial statements and their notes included therein. This discussion contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Reform Act of 1995, as codified in Section 27A of the U.S. Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward looking statements reflect our current views with respect to future events and financial performance. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors among which are the following: (i) charter demand and/or charter rates, (ii) production or demand for the types of drybulk and petroleum products that are transported by the Company's vessels, or (iii) operating costs including but not limited to changes in crew salaries, insurance, provisions, repairs, maintenance and overhead expenses. For additional information on the Company's financial condition and results of operation please refer to our Annual Report on Form 20-F for the year ended December 31, 2008 filed with the Securities and Exchange Commission on March 23, 2009. Operating results We generate revenues by charging customers for the transportation of drybulk and crude oil cargoes using our vessels. With the exception of the tanker M/T Olinda which is employed in the Blue Fin Tankers Inc. spot market pool, we employ our drybulk carriers and tankers to reputable charterers primarily pursuant to long-term time charters. A time charter is a contract for the use of a vessel for a specific period of time during which the charterer pays substantially all of the voyage expenses, including port and canal charges and the cost of bunkers (fuel oil), but the vessel owner pays the vessel operating expenses, including the cost of crewing, insuring, repairing and maintaining the vessel, the costs of spares and consumable stores and tonnage taxes. Under a spot-market charter, the vessel owner pays both the voyage expenses (less specified amounts covered by the voyage charterer) and the vessel operating expenses. Under both types of charters we pay commissions to ship brokers and to in-house brokers associated with the charterer, depending on the number of brokers involved with arranging the charter. Vessels operating in the spot-charter market generate revenues that are less predictable than time charter revenues but may enable us to capture increased profit margins during periods of improvements in drybulk and crude oil rates. However, we are exposed to the risk of declining drybulk and tanker rates when operating in the spot market, which may have a materially adverse impact on our financial performance.As of June 30, 2009, our charters had remaining terms ranging between 2 months and 43 months. Furthermore, effective May 2009, we engaged in Forward Freight Agreements trading activities. Please see Note 8 to the accompanying interim consolidated unaudited financial statements. As of August 10, 2009 the Company has no open positions. Factors Affecting our Results of Operations We believe that the important measures for analyzing future trends in our results of operations consist of the following: · Calendar days. Calendar days are the total days the vessels were in our possession for the relevant period including off hire days. · Voyage days. Total voyage days are the total days the vessels were in our possession for the relevant period net of off hire days. 12 · Fleet utilization. Fleet utilization is the percentage of time that our vessels were available for revenue generating voyage days, and is determined by dividing voyage days by fleet calendar days reduced by the scheduled drydocking days for the relevant period. · TCE rates. Time charter equivalent, or TCE, is a measure of the average daily revenue performance of a vessel on a per voyage basis. TCE is a non-GAAP measure. Our method of calculating TCE is consistent with industry standards and is determined bydividing gross revenues (net of voyage expenses) by voyage days for the relevant time period. Voyage expenses primarily consist of port, canal and fuel costs that are unique to a particular voyage, which would otherwise be paid by the charterer under a time charter contract, as well as commissions. TCE is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance despite changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods. The following table reflects our calendar days, voyage days, fleet utilization and daily TCE rate for the six-month period ended June 30, 2009. Drybulk Carriers Tankers Fleet Calendar days Voyage days Fleet utilization % % % Time charter equivalent (TCE) daily rate $ $ $ The following table reflects the calculation of our TCE daily rates for the six-month period ended June 30, 2009: (Dollars in thousands except for Daily TCE rate) Drybulk Carriers Tankers Fleet Voyage revenues and imputed deferred revenue $ $ $ Voyage expenses ) ) ) Time charter equivalent revenues $ $ $ Total voyage days for fleet Daily TCE rate $ $ $ • Spot Charter Rates. Spot charterhire rates are volatile and fluctuate on a seasonal and year to year basis. The fluctuations are caused by imbalances in the availability of cargoes for shipment and the number of vessels available at any given time to transport these cargoes. • Voyage and Time Charter Revenue. Our revenues will be driven primarily by the number of vessels in our fleet, the number of days during which our vessels operate and the amount of daily charterhire rates that our vessels earn under charters, which, in turn, will be affected by a number of factors, including: · the duration of our charters; · our decisions relating to vessel acquisitions and disposals; · the amount of time that we spend positioning our vessels; · the amount of time that our vessels spend in drydock undergoing repairs; · maintenance and upgrade work; · the age, condition and specifications of our vessels; · levels of supply and demand in the drybulk and crude oil shipping industries; and · other factors affecting spot market charterhire rates for drybulk and tanker vessels. 13 With the exception of the M/T Olinda, all of our vessels are employed under time charters, which, as of June 30, 2009 have a remaining duration of a minimum of 2 months and a maximum of 43 months. We believe that these long-term charters provide better stability of earnings than spot market rates and consequently increase our cash flow visibility to our shareholders. The M/T Olinda is employed in a spot market pool. Under the pooling agreement, the vessel will earn charterhire in accordance with the pool point formula as defined in the pool agreement. The pooling agreement provides that charterhire will be paid 30 days in arrears and bunkers on board at the time of delivery will be paid with the first hire payment. Preliminary charterhire will be based on the pool's then current earnings, and is not a guaranteed minimum rate obligation of the pool company. Hire is inclusive of overtime, communication, and victualling. The preliminary charterhire may be adjusted either up or down as necessary by the pool committee depending on the prevailing market condition of the pool. Each vessel's earnings will be adjusted quarterly according to their actual operating days in the pool with surplus funds, if any, distributed based on each vessel's rating as defined in the pool point formula. Accounting Policies The discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. The preparation of those financial statements requires us to make estimates and judgments that affect the reported amount of assets and liabilities, revenues and expenses and related disclosure of contingent assets and liabilities at the date of our financial statements. Actual results may differ from these estimates under different assumptions or conditions. We have described below what we believe are our most significant accounting policies that involve a high degree of judgment and the methods of their application. Vessel Lives and Impairment The carrying values of the Company's vessels may not represent their fair market value at any point in time since the market prices of second hand vessels tend to fluctuate with changes in charter rates and the cost of newbuildings. Historically, both charter rates and vessel values tend to be cyclical. The Company records impairment losses only when events occur that cause the Company to believe that future cash flows for any individual vessel will be less than its carrying value. The carrying amounts of vessels held and used by the Company are reviewed for potential impairment whenever events or changes in circumstances indicate that the carrying amount of a particular vessel may not be fully recoverable. In such instances, an impairment charge would be recognized if the estimate of the undiscounted future cash flows expected to result from the use of the vessel and its eventual disposition is less than the vessel's carrying amount. This assessment is made at the individual vessel level as separately identifiable cash flow information for each vessel is available. Measurement of the impairment loss is based on the fair value of the asset. The Company determines the fair value of its assets based on management estimates and assumptions and by making use of available market data and taking into consideration third party valuations. In developing estimates of future cash flows, the Company must make assumptions about future charter rates, ship operating expenses, the residual value of our vessels and the estimated remaining useful lives of the vessels. These assumptions are based on historical trends as well as future expectations. Although management believes that the assumptions used to evaluate potential impairment are reasonable and appropriate, such assumptions are highly subjective. 14 Vessels held for sale It is the Company's policy to dispose of vessels or other fixed assets when suitable opportunities arise and not necessarily to keep them until the end of their useful life. The Company classifies assets and disposal groups of assets as being held for sale in accordance with SFAS No. 144 ''Accounting for the Impairment or the Disposal of Long-Lived Assets'' when the following criteria are met: (i) management possessing the necessary authority has committed to a plan to sell the asset (disposal group); (ii)the asset (disposal group) is immediately available for sale on an "as is" basis; (iii) an active program to find the buyer and other actions required to execute the plan to sell the asset (disposal group) have been initiated; (iv) the sale of the asset (disposal group) is probable, and transfer of the asset (disposal group) is expected to qualify for recognition as a completed sale within one year; (v) the asset (disposal group) is being actively marketed for sale at a price that is reasonable in relation to its current fair value and (vi) actions required to complete the plan indicate that it is unlikely that significant changes to the plan will be made or that the plan will be withdrawn. Long-lived assets or disposal groups classified as held for sale are measured at the lower of their carrying amount or fair value less cost to sell. These assets are not depreciated once they meet the criteria to be held for sale and are classified in current assets on the Consolidated Balance Sheet. Imputed Prepaid/Deferred Revenue We record identified assets or liabilities associated with the acquisition of a vessel at fair value, determined by reference to market data. We value any asset or liability arising from the market value of assumed time charters as a condition of the original purchase of a vessel at the date when such vessel is initially deployed on its charter. The value of the asset or liability is based on the difference between the current fair value of a charter with similar characteristics as the time charter assumed and the net present value of contractual cash flows of the time charter assumed, to the extent the vessel capitalized cost does not exceed its fair value without a time charter contract. When the present value of contractual cash flows of the time charter assumed is greater than its current fair value, the difference is recorded as imputed prepaid revenue. When the opposite situation occurs, the difference is recorded as imputed deferred revenue. Such assets and liabilities are amortized as a reduction of, or an increase in, revenue respectively, during the period of the time charter assumed. In developing estimates of the net present value of contractual cash flows of the time charters assumed we must make assumptions about the discount rate that reflect the risks associated with the assumed time charter and the fair value of the assumed time charter at the time the vessel is acquired. Although management believes that the assumptions used to evaluate present and fair values discussed above are reasonable and appropriate, such assumptions are highly subjective. Voyage Revenues The Company generates its revenues from charterers for the charter hire of its vessels. Vessels are chartered using either voyage charters, where a contract is made in the spot market for the use of a vessel for a specific voyage for a specified charter rate, or timecharters, where a contract is entered into for the use of a vessel for a specific period of time and a specified daily charter hire rate. If a charter agreement exists and collection of the related revenue is reasonably assured, revenue is recognized as it is earned ratably during the duration of the period of each voyage or timecharter. A voyage is deemed to commence upon the completion of discharge of the vessel's previous cargo and is deemed to end upon the completion of discharge of the current cargo. Demurrage income represents payments by a charterer to a vessel owner when loading or discharging time exceeds the stipulated time in the voyage charter and is recognized ratably as earned during the related voyage charter's duration period. Unearned revenue includes cash received prior to the balance sheet date and is related to revenue earned after such date. For vessels operating in pooling arrangements, the Company earns a portion of total revenues generated by the pool, net of expenses incurred by the pool. The amount allocated to each pool participant vessel, including the Company's vessels, is determined in accordance with an agreed-upon formula, which is determined by points awarded to each vessel in the pool based on the vessel's age, design and other performance characteristics. Revenue under pooling arrangements is accounted for on the accrual basis and is recognized when an agreement with the pool exists, price is fixed, service is provided and collectability has been reasonably assured. The allocation of such net revenue may be subject to future adjustments by the pool; however historically such changes have not been material. 15 Revenue is based on contracted charter parties and although our business will be with customers who are believed to be of the highest standard, there is always the possibility of dispute over the terms. In such circumstances, we will assess the recoverability of amounts outstanding and a provision is estimated if there is a possibility of non recoverability. Although we may believe that our provisions are based on fair judgment at the time of their creation, it is possible that an amount under dispute will not be recovered and the estimated provision of doubtful accounts would be inadequate. If any of our revenues become uncollectible these amounts would be written-off at that time. Voyage Expenses By employing our vessels on spot market voyage charters, we incur voyage expenses that include port and canal charges and bunker expenses, unlike under time charter employment, where such expenses are assumed by the charterers. As is common in the drybulk and crude oil shipping industries, we pay commissions ranging from 1.63% to 6.25% of the total daily charter hire rate of each charter to ship brokers associated with the charterers. Depreciation We depreciate our vessels based on a straight line basis over the expected useful life of each vessel, which is 25 years from the date of their initial delivery from the shipyard. Depreciation is based on the cost of the vessel less its estimated residual value at the date of the vessel's acquisition, which is estimated at U.S. $200 per lightweight ton, which we believe is common in the drybulk and tanker shipping industries. Secondhand vessels are depreciated from the date of their acquisition through their remaining estimated useful lives. When regulations place limitations over the ability of a vessel to trade on a worldwide basis, its useful life is adjusted to end at the date such regulations become effective. Accounting for Financial Instruments Financial Accounting Standards Board Statement No. 133 "Accounting for Derivative Instruments and Certain Hedging Activities" requires all derivative contracts to be recorded at fair value, as determined in accordance with SFAS 157 "Fair Value Measurements", which is more fully discussed in Note 8 to our interim consolidated financial statements.
